 


110 HRES 1098 EH: Supporting the goals and ideals of the Year of the American Veteran.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1098 
In the House of Representatives, U. S., 
 
June 26, 2008 
 
RESOLUTION 
Supporting the goals and ideals of the Year of the American Veteran. 
 
 
Whereas there are currently more than 25,000,000 veterans of the United States Armed Forces, residing in the United States; 
Whereas those who are legally termed veteran have served the United States honorably in either times of peace or war; 
Whereas by the very nature of their service, veterans have sacrificed, along with their families, in the name of their country; 
Whereas the service of veterans has and continues to guarantee the fundamental freedoms afforded to all Americans; 
Whereas the American people are grateful and appreciative of the sacrifices made by all veterans, past, present, and future and wish to especially commemorate their service; and 
Whereas the Commission on the Future for America’s Veterans has designated 2008 as the Year of the American Veteran: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages the American people to recognize and acknowledge the sacrifices the American veteran demonstrates in the name of freedom; 
(2)encourages the education of the American people on the many great contributions of the American veteran to American society; and 
(3)supports the goals and ideals of the Year of the American Veteran. 
 
Lorraine C. Miller,Clerk. 
